           Case 3:19-mc-80005-SK Document 1 Filed 01/09/19 Page 1 of 6



                      UNITED STATES DISTRICT COURT FOR THE                                          '^"^S
                         NORTHERN DISTRICT OF CALIFORNIA




                                 S:l&--80 OOSmisc
In Re DMCA Subpoena to Reddit, Inc.                           Case No.


                                                              Watch Tower Bible and Tract
                                                                                                    SK
                                                              Society's Request to the Clerk for
                                                              Issuance of Subpoena to Reddit,
                                                              Inc. Pursuant to 17 U.S.C. § 512(h)
                                                              to Identify Alleged Infringer




       Petitioner, Watch Tower Bible and Tract Society of Pennsylvania (hereinafter "Watch

Tower") through its undersigned counsel of record, hereby requests that the Clerk of this Court

issue a subpoena to Reddit, Inc. to identify alleged infringers at issue, pursuant to the Digital

Millennium Copyright Act ("DMCA"), 17 U.S.C. § 512(h) (hereinafter the "DMCA Subpoena"'

The proposed DMCA Subpoena is attached hereto as Exhibit A.

       The DMCA Subpoena is directed to Reddit, Inc., the service provider of posts to which

the infringing party using the name "u/darkspilver" posted content at the URLs:

1-     https://www.reddit.eom/r/exiw/comments/943sQv/what gift can we ave to iehovah_fi
       uess what wt/.


2.     https://i.redd.it/sQkb8imv5rdl 1.pn^

       https://www.reddit.eom/r/exiw/comments/8vr71s/congregation record of processing act
       ivities/


4.     https://i.redd.it/oausph4mpp711 .png
This content infringes a copyright held by Watch Tower. {See Declaration ofPaul D. Polidoro
dated December 19, 2018 (hereinafter "Polidoro Decl")-
       Watch Tower has satisfied the requirements for issuance ofa subpoena pursuant to 17

                                                  1
Watch Tower's Request To The Clerk For Issuance ofDMCA Subpoena
Case 3:19-mc-80005-SK Document 1 Filed 01/09/19 Page 2 of 6
Case 3:19-mc-80005-SK Document 1 Filed 01/09/19 Page 3 of 6
Case 3:19-mc-80005-SK Document 1 Filed 01/09/19 Page 4 of 6
Case 3:19-mc-80005-SK Document 1 Filed 01/09/19 Page 5 of 6
Case 3:19-mc-80005-SK Document 1 Filed 01/09/19 Page 6 of 6
